Citation Nr: 0529502	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-32 277A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The issues of service connection for bilateral hearing loss 
and service connection for tinnitus were granted by the RO on 
February 25, 2004.  As the benefits sought on appeal have 
been granted, these issues are no longer before the Board on 
appellate review.


FINDINGS OF FACT

1.  The veteran was treated for an upper respiratory 
infection in service, but the service medical records do not 
show any chronic pulmonary disorders.

2.  The veteran has, since 1994, been diagnosed with chronic 
obstructive pulmonary disease, bronchitis, reactive airway 
disease, pneumonia, pulmonary emphysema, and interstitial 
fibrosis.

3.  The veteran's current pulmonary disorder is not the 
result of a disease or injury incurred in service including 
treatment for an upper respiratory infection.


CONCLUSION OF LAW

A pulmonary disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
November 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c)(4).   The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records shows that 
the veteran was admitted in April 1963 to his base hospital 
clinic and diagnosed with an upper respiratory infection 
(URI).  Subsequently, however, a December 1963 examination 
prior to the veteran's overseas service showed no clinical 
findings of a pulmonary disorder.  Clinical evaluation of the 
lungs and chest was normal, and a chest x-ray was negative.  
The veteran's service separation examination, prior to return 
from overseas service in January 1965, was also absent of any 
clinical findings of a pulmonary disorder.  A chest x-ray 
done at that time was also negative.  

Subsequent to service, a September 1994 private treatment 
record showed that the veteran's lungs were clear on 
examination.  An October 1994 private treatment record gave a 
diagnosis of tobaccoism with mild chronic obstructive 
pulmonary disease.  A later October 1994 private treatment 
record noted that the veteran visited the emergency room 
after inhaling ammonia fumes.  On examination, the veteran's 
lungs had a slightly increased expiratory phase, with slight 
wheezes and occasional rhonchi, but there were no rales.  The 
assessment was bronchitis, most likely irritational, related 
to chemical exposure and underlying tobaccoism, with asthma 
and reactive airway disease secondary to those primary 
conditions.  An accompanying chest x-ray showed interstitial 
scarring in the left middle and lower lung areas.  There were 
no alveolar infiltrates or other changes of acute 
pneumonitis.  A Riedel's lobar configuration of the right 
lung was seen.  The impression was no definite acute 
abnormality, but there were some subtle interstitial changes 
in the left lung, which appeared more chronic than acute.

A February 1995 private treatment record noted that the 
veteran was seen for ongoing intermittent episodes of 
bronchospasm with wheezing and paroxysms of cough.  
Examination of the lungs revealed increased expiratory phase 
with mild wheezes and occasional rhonchi, but no rales.  The 
assessment was reactive airway disease, exacerbated by the 
exposure to ammonia in October 1994.  A May 1998 chest x-ray 
found mild hyperinflation, consistent with mild early 
pulmonary emphysema.  There was no collapse or consolidation, 
nor any pleural fluid, or evidence of cardiac enlargement.  
There were also mild bibasilar chronic parenchymal changes, 
indicative of tobacco abuse and chemical irritation.  The 
impressions were mild hyperinflation consistent with 
pulmonary emphysema, and negative chest for active or 
metastatic pulmonary disease.  

A private treatment record from June 1998 showed a diagnosis 
of chronic obstructive pulmonary disease.  A September 1998 
private treatment record showed the veteran was diagnosed 
with a URI.  A VA treatment record from November 2000 
revealed that the veteran reported smoking 2 packs of 
cigarettes per day.  Physical examination revealed wheezing, 
but no cough or shortness of breath.  The chest and lungs 
were clear to auscultation.  A March 2001 VA treatment record 
noted no history of lung problems, but the veteran reported 
smoking 11/2 to 2 packs of cigarettes per day.  

In November 2001, during a VA clinic visit, the veteran 
reported that he was experiencing congestion and a chronic 
cough, and that he smoked 2 packs of cigarettes per day.  
Physical examination found that the veteran's lungs were 
abnormal, in that there was cough with phlegm, and coarse 
sounds with prolonged expirations.  The diagnosis was 
protracted URI with bronchi.  An x-ray taken revealed 
"increased reticular markings in the lung interstitium, 
consistent with interstitial fibrosis." There were no 
consolidation or masses, the heart size was normal, and the 
mediastinum, vascular structures, and osseus structures were 
intact.  The impression was interstitial fibrosis.  The 
radiologist also noted a clinical history of chronic 
bronchitis and smoking.  

A December 2001 private treatment record showed the veteran 
had chronic bronchitis.  In a January 2002 letter, a 
childhood friend of the veteran wrote that the veteran was 
healthy until he left to join the military and was without 
health problems when he left the military in the mid-1960s.  
However, the veteran's friend noted that, beginning in the 
1970s, the veteran experienced bad colds and lung problems.

In January 2004, the veteran presented testimony during a 
formal RO hearing.  The veteran stated that he was first 
diagnosed with pneumonia four weeks after the beginning of 
basic training, in March or April 1963, and was an inpatient 
at the base hospital for four weeks.  He also stated that he 
went to sick call twice more after the original inpatient 
treatment for followup treatment.  The hearing officer 
confirmed that the veteran had not been hospitalized for a 
pulmonary condition since the initial inpatient treatment, 
and did not undergo any chest x-rays or other diagnostic 
tests at service separation.  The veteran noted that this 
occurred because the soldiers knew if they made no mention of 
any physical conditions, they would be able to return home 
more quickly.  However, he asserted that he had followed up 
on his pulmonary conditions with a private physician.  The 
veteran reported that since service separation in 1965, he 
experienced pulmonary disorders, including pneumonia.  He 
stated that he had been prescribed medications, but was never 
hospitalized, for these disorders.  He also stated that he 
had seen both private physicians and been treated at the VA 
clinic, from that time until the present, for pulmonary 
disorders.  Upon questioning, he noted he was a smoker, and 
that he had been intermittently exposed to smoke inhalation 
during his postservice employment with the forest service.  
He also stated that to his knowledge, only his private 
physician, Dr. A.F., had in the mid- to late 1960s related 
the veteran's pulmonary problems to his time in the military.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The medical evidence of record does not show that the 
veteran's current pulmonary disorder is related to service.  
Although the veteran was treated for an upper respiratory 
infection in service in April 1963, a physical examination at 
the end of 1963, as well as the veteran's service separation 
examination in January 1965, showed no pulmonary disorders.  
Additionally, continuity has not been shown.  The first 
postservice evidence of a pulmonary disorder diagnosis came 
in 1994, almost thirty years after the veteran was separated 
from service.  The Board sympathizes with the veteran with 
regard to the private treatment records that were lost both 
in the 1998 house fire and due to his private physician's 
purging of records. 

However, concerning the decades-long evidentiary gap in this 
case between active service and the earliest pulmonary 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing pulmonary complaints, 
symptoms, or findings for nearly thirty years between the 
period of active duty and the medical reports dated in 1994 
is itself evidence which tends to show that a chronic 
pulmonary disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition, with regard to the chronological attachment 
submitted by the veteran with his claim and to Mr. S.D.'s lay 
statement as to the veteran's medical history, the Board 
notes that, because neither the veteran nor Mr. S.D. is a 
physician, neither of their statements is competent medical 
evidence regarding a determination that the veteran's current 
pulmonary disorder was the result of his military service or 
any incident therein.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Neither the private nor the VA treatment and 
examination records contain an objective medical opinion that 
links the veteran's current pulmonary disorder diagnoses to 
his time in service.  The opinions existing in the record 
that provide a nexus opinion link the veteran's pulmonary 
disorder to his smoking habit and to his civilian exposure to 
ammonia fumes and forest fire smoke.

Accordingly, service connection for a pulmonary disorder is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a pulmonary disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


